Title: Contract between Louis XVI and the United States, Signed by Vergennes and Franklin, 25 February 1783
From: Franklin, Benjamin,Vergennes, Charles Gravier, comte de
To: 



[February 25, 1783]
Contrat entre le Roi et les Treize Etats Unis de l’Amérique Septentrionale, passé entre M. le Cte. de Vergennes et M. Franklin, le 25. Fevrier 1783./.



Contrat entre le Roi et les Treize Etats-Unisde l’Amérique Septentrionale.
La paix rétablie entre les Puissances belligérantes, les avantages d’un Commerce libre dans toutes les parties du Globe et l’Indépendance des Treize Etats-Unis de l’Amérique Septentrionale, reconnüe et fondée sur une base solide et honorable, promettoient de voir les dits Etats en situation de pourvoir dès aprésent à leurs besoins par les ressources qui leurs sont propres, sans être forcés d’implorer la continuation des secours que le Roi leur a si libéralement accordés pendant la durée de la guerre; Mais le Ministre plénipotentiaire desdits Etats-Unis près Sa Majesté, lui ayant exposé l’épuisement où les a réduit une guerre longue et désastreuse, Sa Majesté a daigné prendre en considération la demande faite par le Ministre susdit au nom du Congrès desdits Etats, d’une nouvelle avance d’argent pour subvenir à une multitude d’objets de dépenses urgentes et indispensables dans le Cours de la présente année; Sa Majesté s’est déterminée en conséquence, malgré les besoins non moins pressants de son propre service, à accorder au Congrès une nouvelle assistance pécuniaire qu’Elle a fixée à la somme de Six millions de livres tournois, à titre de prêt et sous la garantie solidaire des Treize Etats-Unis, Ce que le Ministre du Congrès a déclaré accepter avec la plus vive reconnoissance au nom desdits Etats.
Et comme il est nécessaire au bon ordre des finances de Sa Majesté et même utile aux opérations de la finance des Etats-Unis, d’assigner les époques de payement des Six millions de livres dont il s’agit et de régler les conditions et les termes du remboursement qui doit en être fait au Trésor-Royal de Sa Majesté à Paris, à l’exemple de ce qui a été stipulé pour les précédentes avances, par un premier Contrat du 16 Juillet 1782.
Nous Charles Gravier Comte DE Vergennes &CA. Conseiller du Roi en tous ses Conseils, Commandeur de ses ordres, Chef du Conseil Royal des finances, Conseiller d’Etat et d’Epée, Ministre et Secretaire d’Etat et de ses Commandemens et finances, muni des pleins pouvoirs de Sa Majesté à nous donnés à l’effet des présentes.
Et Nous Benjamin Franklin Ministre plénipotentiaire des Etats-Unis de l’Amérique Septentrionale, pareillement muni des pouvoirs du Congrès desdits Etats au même effet des présentes, après en avoir conféré et nous être düement communiqué nos pouvoirs respectifs, avons arrêté les articles qui suivent,


  Article Per. [Premier]
Le payement des Six millions de livres argent de france énoncés ci-dessus, sera fait des fonds du Trésor-Royal, à raison de Cinq cens mille livres par chacun des douze mois de la présente année, sur les reconnoissances du Ministre desdits Etats-Unis, portant promesse au nom du Congrès et Solidairement pour les Treize Etats-Unis, de faire rembourser et restituer en argent comptant au Trésor-Royal de Sa Majesté, au domicile du S. Grand Banquier à Paris, ladite Somme de Six millions de livres, avec les intérêts à Cinq pour cent l’an, aux époques stipulées par les articles Trois et Quatre ci-après; Les avances que Sa Majesté a bien voulu permettre qui soient faites à compte des Six millions dont il s’agit, seront imputées sur les payemens des premiers mois de cette année.


  Article 2.
Pour l’intelligence de la fixation des termes de remboursement des Six millions au Trésor-Royal, et pour prévenir toute ambiguité à ce sujet, il a été trouvé convenable de récapituler ici le montant des précédens secours accordés par le Roi aux Etats-Unis, et de les distinguer suivant leurs différentes Classes; La premiere est composée des fonds successivement prêtés par Sa Majesté, montans ensemble à la Somme de Dix huit millions de livres, remboursables en especes au Trésor-Royal en douze parties égales de Quinze cens mille livres chacune, outre les intérêts, et en douze années à commencer seulement de la troisieme après l’époque de la paix; Les intérêts commençant à courir de l’époque de la paix pour être acquittés chaque année, doivent diminuer à mesure et en proportion du remboursement des Capitaux, dont le dernier terme écherra dans l’année 1798.
La seconde Classe comprend l’emprunt de Cinq millions de florins de Hollande, montant par évaluation moderée à Dix millions de livres tournois, ledit emprunt fait en Hollande en 1781. pour le Service des Etats-Unis de l’Amérique Septentrionale, sous l’engagement du Roi d’en restituer le Capital avec les intérêts à 4. per%. l’an, au Comptoir général des Etats généraux des Provinces-Unies des Pays-Bas, en dix parties ègales à compter de la sixieme année de la datte dudit emprunt; Et sous pareil engagement de la part du Ministre du Congrès et solidairement pour les Treize Etats-Unis, de faire le remboursement des Dix millions du dit emprunt, en argent comptant au Trésor-Royal, avec les intérêts a 4. per%. par an, en dix parties égales d’un million chacune et en dix termes d’année en année, dont le premier écherra au mois de Novembre 1787. et le dernier dans le même mois de l’année 1796., Le tout conformément aux conditions exprimées au Contrat du 16. Juillet 1782.
Dans la troisieme classe sont compris les secours et Subsides fournis au Congrés des Etats-Unis, à titre d’assistance gratuite de la pure générosité du Roi, dont Trois millions accordés antérieurement au Traité du mois de fevrier 1778. et Six millions en 1781., desquels secours et Subsides montans ensemble à Neuf millions de livres tournois, Sa Majesté confirme ici, en tant que de besoin, le don gratuit au Congrès desdits Treize Etats-Unis.



  Article 3.
Le nouveau prêt de Six millions de livres tournois qui fait la matiere du présent Contrat, sera restitué et remboursé en argent comptant au Trésor-Royal de Sa Majesté, en six parties égales d’un Million chacune avec les intérêts à Cinq pour cent par an, et en six termes dont le premier écherra en l’année 1797. et ainsi d’année en année jusqu’en 1802. que le dernier remboursement sera effectué.


  Article 4.
Les Intérêts à Cinq pour cent l’an, du Capital de Six millions énoncé en l’article ci-dessus, commenceront à courir du Per. Janvier de l’année 1784. et seront payés comptant au Trésor-Royal de Sa Majesté à Paris, au même jour de chacune année dont la premiere écherra le premier Janvier 1785. et ainsi d’année en année jusqu’au remboursement définitif du Capital, Sa Majesté voulant bien, par un nouvel acte de générosité, faire don et remise aux Treize Etats-Unis, des intérêts partiels de la présente année, ce que le Ministre soussigné du Congrès a déclaré accepter avec reconnoissance, au nom des dits Etats-Unis.


  Article 5.
Les Intérêts du Capital de Six millions diminueront dans la proportion des remboursemens aux époques fixées en l’article cidessus; Le Congrès et les Etats-Unis se réservent néanmoins la faculté d’accélerer leur libération par des remboursemens anticipés, si l’état de leur finance pouvoit le leur permettre.


  Article 6.
Les parties contractantes se garantissent réciproquement l’observation fidèle des articles ci-dessus, dont les ratifications seront échangées dans l’espace de Neuf mois, ou plutôt s’il est possible, à compter de la datte du présent Contrat.
En foi de quoi Nous Ministres plénipotentiaires de Sa Majesté et du Congrès des Treize Etats-Unis de l’Amérique Septentrionale, en vertu de Nos pleins-pouvoirs respectifs, avons signé le présent Contrat et y avons fait apposer le Cachet de Nos armes.

Fait à Versailles le Vingt cinquieme jour du mois de Fevrier Mil sept cent quatre vingt trois./.


  
  Gravier De Vergennes
     B Franklin
    [seal][seal]


